UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
KEISHA WRIGHT                            )
Parent and Next                          )
Friend of J.J., et al.,                  )
                                         )
                        Plaintiffs,      )
                                         )
       v.                                )    Civil Action No. 18-2818 (ABJ)
                                         )
DISTRICT OF COLUMBIA                     )
A municipal corporation,                 )
                                         )
                        Defendant.       )
____________________________________)

                                 MEMORANDUM OPINION

       Plaintiffs Keisha Wright and her minor son, J.J., brought this suit against defendant, the

District of Columbia, to recover attorneys’ fees and costs incurred in an administrative action

brought under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et seq. Compl.

[Dkt # 1] ¶¶ 1–2. Plaintiffs moved to recover $103,084.00 in attorneys’ fees and costs on the basis

that they prevailed in the underlying administrative action. Pls.’ Mot. for Atty. Fees [Dkt. # 8];

Mem. of P. & A. Submitted in Supp. of Pls.’ Mot. [Dkt. # 8] (“Pls.’ Mem.”) at 3. Defendant

opposed the motion, arguing that the amount sought is unreasonable and not supported by

sufficient evidence, Def.’s Opp. to Pl.’s Mot. [Dkt. # 9] (“Def.’s Opp.”) at 7–25, and plaintiffs

filed a reply. Pls.’ Mem. of P. & A. in Reply to Def.’s Opp. [Dkt. # 10] (“Pls.’ Reply”). Defendant

does not dispute that plaintiffs prevailed in some respects, but it notes that some of their

administrative claims were unsuccessful.




                                                1
       For the reasons stated below, the Court will grant plaintiffs’ motion for attorneys’ fees in

part. The Court will award $70,051.52 in attorneys’ fees for the underlying administrative

proceeding, and $461.14 in costs.

                                        BACKGROUND

       On May 31, 2018, J.J., a minor-aged child, and his mother, Keisha Wright, brought an

administrative action against the District of Columbia Public Schools (“DCPS”) alleging that J.J.

had been denied a Free Appropriate Public Education (“FAPE”) in violation of the Individuals

with Disabilities Education Act (“IDEA”). Compl. ¶ 11; Ex. 1 to Pls.’ Mot. [Dkt. # 8-1] (“Admin.

Compl.”) at 3–29. 1 At the time, J.J. was enrolled in a D.C. public high school and he was eligible

to receive special education services as a student with learning disabilities. Compl. ¶ 6; Admin.

Compl. at 7. Plaintiffs alleged several violations of the IDEA based upon the school system’s

failure to comprehensively evaluate J.J., and to provide him with adequate Individualized

Education Programs (“IEPs”) and an appropriate school placement. Compl. ¶ 11.; Admin. Compl.

at 13–17. Plaintiff argued that as a result of the District’s inaction, J.J. was failing all of his

academic courses and his reading and math skills were at a 5th grade level. Admin. Compl. at 9–

10.

       The D.C. Office of the State Superintendent of Education (“OSSE”) held a hearing with

the parties on October 1 and 5, 2018. Ex. 2 to Pls.’ Mot. [Dkt. # 8-1] (“Hearing Officer

Determination”) at 32. On October 13, 2018, the Hearing Officer issued a final determination in

which he partially ruled in plaintiffs’ favor. Id. at 42–53. Defendants were ordered to fund 150




1     Because the exhibits attached to plaintiffs’ complaint and motion do not have Bates
numbers, the Court will use the page numbers that appear at the top right of the header as the
document appears on the public docket.

                                                2
hours of academic tutoring and 30 hours of counseling from independent providers “in order to

put [the] Student in the place [he] should have been, but for the denials of FAPE.” Id. at 51. 2

       On December 3, 2018, plaintiffs filed this suit for attorneys’ fees and costs related to the

underlying IDEA administrative action. Compl. ¶ 1. Plaintiffs seek attorneys’ fees and costs in

the amount of $103,084.00, Pls.’ Mem. at 3, and in support of that request, they attach an invoice

that lists the following rates and hours expended by their attorneys and professional staff in the

administrative proceeding:

           •   Kiran Hassan, Attorney: 174.92 hours at $517.00 = $90,433.64
           •   Robert Jones, Attorney: 3.70 hours at $397.00 = $1,468.90
           •   Ebony Johnson, Attorney: .68 hours at $323.00 = $219.64
           •   Coreen Williams, Law Clerk: 2.67 hours at $156.00 = $416.52
           •   Kelly Escamilla, Paralegal: 1.50 hours at $156.00 = $234.00
           •   Lucy Hernandez, Paralegal: 24.68 hours at $156.00 = $3,850.08
           •   Ashley Elliot, Expert Witness: 39.16 hours at $263.00 = $10,299.08




2      The Hearing Officer found that the District’s denial of a neuropsychological evaluation, an
ADHD evaluation, and an occupational therapy re-evaluation, did not constitute a denial of FAPE.
Hearing Officer Determination at 44–46.


                                                 3
See Ex. 3 to Pls.’ Mot. [Dkt. # 8-1] (“Time Records”) at 72. Plaintiffs argue that they are entitled

to compensation based on a small discount to the United States Attorney’s Office (“USAO”) Laffey

Matrix rate. Pls.’ Mem. at 6–10. 3

        Defendant argues that plaintiffs’ requested award is unreasonable because “(1)

[p]laintiff[s] have provided insufficient evidence that the hourly rate in the USAO Matrix is the

‘prevailing market rate’ for attorneys practicing IDEA law in the District, and (2) [p]laintiff is, at

most, a partially prevailing party, and any award should be reduced to reflect the issues on which

she was not successful.” Def.’s Opp. at 1. Defendant insists that plaintiffs should not be awarded

more than $38,593.21. Id. at 25.

                                     STANDARD OF REVIEW

        The IDEA provides that “[i]n any action or proceeding brought under this section, the

court, in its discretion, may award reasonable attorneys’ fees as part of the cost . . . to a prevailing

party who is the parent of a child with a disability.” 20 U.S.C. § 1415(i)(3)(B)(i)(I). If a court

determines that the plaintiff seeking attorneys’ fees is a prevailing party, it must determine whether

the requested attorneys’ fees are reasonable. Reed v. District of Columbia, 843 F.3d 517, 520




3       The Laffey Matrix is “a schedule of charges based on years of experience developed in
Laffey v. Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983), rev’d on other grounds, 746
F.2d 4 (D.C. Cir. 1984), cert. denied, 472 U.S. 1021 (1985).” Covington v. District of Columbia,
57 F.3d 1101, 1105 (D.C. Cir. 1995). Two competing versions of the matrix have been developed
in the past thirty years: one created by the United States Attorney’s Office for the District of
Columbia (“USAO Laffey Matrix”), which is based on “data for all types of lawyers – not just
those who litigate complex federal cases – from the entire metropolitan area,” and a second known
as the Legal Services Index (“LSI”) Matrix, which exclusively relies on hourly rates charged by
complex, federal court practitioners in the District of Columbia. DL v. District of Columbia, 924
F.3d 585, 587 (D.C. Cir. 2019). The second includes higher rates which the plaintiffs are not
seeking in this action. The version of the USAO Laffey Matrix that is relevant to this case is
available at https://www.justice.gov/usao-dc/file/796471/download; see also Ex. 9 to Pls.’ Mot.
[Dkt. # 8-2] at 23.

                                                   4
(D.C. Cir. 2016). Courts typically determine the reasonableness of attorneys’ fees based on the

“number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.”

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

       A plaintiff bears the burden of establishing both the reasonableness of the hourly rate and

the reasonableness of the number of hours spent on a particular task. Eley v. District of Columbia,

793 F.3d 97, 100 (D.C. Cir. 2015), citing Covington v. District of Columbia, 57 F.3d 1101, 1107–

08 (D.C. Cir. 1995). To show the reasonableness of the hourly rates, a plaintiff must submit

evidence related to: (1) “the attorneys’ billing practices”; (2) “the attorneys’ skill, experience, and

reputation”; and (3) “the prevailing market rates in the relevant community.” Covington, 57 F.3d

at 1107. To show the reasonableness of hours spent on a task, a plaintiff must submit a

“sufficiently detailed [invoice] to permit the District Court to make an independent determination

whether or not the hours claimed are justified.” Nat’l Ass’n of Concerned Veterans v. Sec’y of

Def., 675 F.2d 1319, 1327 (D.C. Cir. 1982).

       After the moving party has met this burden, the number of hours and rate are presumed to

be reasonable, and the non-moving party must rebut the moving party’s showing with “equally

specific countervailing evidence.”      Covington, 57 F.3d at 1109–10, quoting Nat’l Ass’n of

Concerned Veterans, 675 F.2d at 1326.

                                            ANALYSIS

       Defendant does not dispute that plaintiffs were the prevailing party in the underlying

administrative action within the meaning of the IDEA and that they are therefore entitled to some




                                                  5
amount of attorneys’ fees. See Def.’s Opp. at 1. The only question before the Court is whether

the attorneys’ fees and costs sought by plaintiffs are reasonable. 4

I.     Reasonable Hourly Rates

       Plaintiffs contend that their lawyers’ rates, which are based on a small discount to the

USAO Laffey Matrix rates, approximate the prevailing rates in the community. Pls.’ Mem. at 6–

10. For example, attorney Hassan, who billed the most hours, qualified for the $536.00 hourly

billing rate under the USAO Matrix for the 2017-2018 year, and $544.00 for the 2018-2019 year.

Pls.’ Mem. at 7. But in this case, she billed at the reduced rate of $517.00 per hour. Id. Defendant

insists that the prevailing rate in this jurisdiction for IDEA litigation is in fact 75% of the USAO

Matrix rate, and it argues, among other things, that plaintiffs have not put forth sufficient evidence

to establish the reasonableness of the rates they seek. Def.’s Opp. at 13–14, 19–22.

       Fees awarded under IDEA must be “based on rates prevailing in the community in which

the action or proceeding arose for the kind and quality of services furnished.” 20 U.S.C. §

1415(i)(3)(C). “Fee applicants in IDEA cases have relied on two separate, but inter-related,

approaches to providing evidence of prevailing market rate.” Reed, 843 F.3d at 521. They can

demonstrate that IDEA litigation qualifies as “complex federal litigation,” or they can “provid[e]




4      Defendant does not challenge the attorneys’ billing practices or skill. See generally Def.’s
Opp. The Court finds that plaintiffs’ evidence, which consists of counsels’ declarations and
resumes from legal staff, adequately supports their attorneys’ billing practices and their skill,
experience, and reputation. See Verified Statement of Kiran Hassan, Ex. 4 to Pls.’ Mot. [Dkt. # 8-
2] (“Hassan Decl.”) ¶¶ 8–9, 13, 15; Verified Statement of Robert Jones, Ex. 5 to Pls.’ Mot. [Dkt. #
8-2] (“Jones Decl.”) ¶¶ 8–13; Ebony Johnson Resume, Ex. 6 to Pls.’ Mot. [Dkt. # 8-2]; Lucy
Hernandez, Kelly Escamilla, Coreen Williams, Resumes, Ex. 8 to Pls.’ Mot. [Dkt. # 8-2].


                                                  6
evidence of the fees charged, and received, by IDEA litigators.” Id. Here, plaintiffs have taken

the latter approach.

       In support of their position, plaintiffs supply their attorneys’ sworn statements, averring

many of the firm’s clients are “low income families seeking legal representation for their special

needs children,” Hassan Decl. ¶ 9, and that their hourly rates are “consistent with the rates

prevailing in this area, for the kind and quality of services furnished by attorneys of comparable

skill, experience and reputation.” Id. ¶ 10; see also Jones Decl. ¶ 15 (same). In addition to their

attorneys’ declarations, plaintiffs cite four district court opinions which granted the full USAO

Matrix rates based, in part, on declarations from other IDEA practitioners attesting to that rate.

Pls.’ Mem. at 7–8, citing Jones v. District of Columbia, No. 15-CV-01505, 2019 WL 652349, at

*6 (D.D.C. Feb. 15, 2019) (noting that plaintiff provided her own counsel’s affidavits and

“affidavits from five attorneys practicing special education law in the District of Columbia”);

Wimbish v. District of Columbia, 251 F. Supp. 3d 187 (D.D.C. 2017) (reviewing nine affidavits

from IDEA practitioners); Copeland v. District of Columbia, 208 F. Supp. 3d 255, 257 (D.D.C.

2016) (noting that “plaintiff has submitted affidavits from five IDEA practitioners, unaffiliated

with this litigation, all of which support [p]laintiff’s contention that IDEA litigators commonly

charge and are awarded standard Laffey rates”); Merrick v. District of Columbia, 134 F. Supp. 3d

328, 334 (D.D.C. 2015) (noting that plaintiffs submitted seven affidavits from IDEA practitioners

attesting to the rates they charge and are awarded for IDEA cases).

       The Court has reviewed the affidavits submitted in those cases, which were incorporated

by reference, as well as the practitioners’ affidavits in this case, and it finds that plaintiffs have

carried their burden to establish that their requested rate reflects the “rates prevailing in the

community in which the action or proceeding arose for the kind and quality of services furnished.”

                                                  7
20 U.S.C. § 1415(i)(3)(C). The detailed affidavits from IDEA practitioners that are not affiliated

with this litigation support plaintiffs’ contention that IDEA litigators commonly charge and are

awarded full USAO Laffey Matrix rates or higher. See, e.g., Jones v. District of Columbia, No.

1:15-cv-1505 (D.D.C. 2018) [Dkt. # 51-14], Decl. of Alana Hecht ¶¶ 12–13, 44 (averring that the

law firm D.C. Disability Law Group, P.C., which provides special education litigation services to

indigent clients, charges and is awarded full USAO Laffey Matrix rates); Wimbish v. District of

Columbia, No. 1:15-cv-1429 (D.D.C. 2019) [Dkt. # 60-11], Decl. of Charles Moran ¶¶ 5–7

(declaring that as an IDEA practitioner, he receives USAO Matrix rates in this jurisdiction and that

based on his communications with other practitioners, he believes the USAO Matrix rates

represent the prevailing rate in this community); Copeland v. District of Columbia, No. 1:13-cv-

0837 (D.D.C. 2015) [Dkt. # 29-1], Verified Statement of Domiento C.R. Hill ¶ 14 (stating that the

“75% USAO rate . . . [is] unreasonably low and below market rates” for IDEA litigation in the

District); Merrick v. District of Columbia, No. 1:14-cv-1174 (D.D.C. 2015) [Dkt. # 18-7], Verified

Statement of Nicholas Ostrem ¶ 4 (averring that his law firm, which focuses on special education

law in the District of Columbia, bills at the higher LSI Laffey Matrix rates).

       Defendant argues that IDEA litigation does not qualify as complex federal litigation, so the

plaintiffs’ application of the USAO Matrix rates is unjustified. Def.’s Opp. at 10–11. But as

plaintiffs correctly point out, the USAO Matrix is not limited to complex federal litigation. Pls.’

Mem. at 8, Pls.’ Reply at 3. Indeed, the D.C. Circuit recently observed that the USAO Matrix has

been based since 2015 on “data for all types of lawyers – not just those who litigate complex

federal cases – from the entire metropolitan area.” DL v. District of Columbia, 924 F.3d 585, 587

(D.C. Cir. 2019). As one other court in this district noted, “[t]he current version of the USAO



                                                 8
Matrix is in fact designed to be representative of the prevailing hourly rates for a broad range of

legal work in this area, not just for ‘complex federal litigation.’” Jones, 2019 WL 652349, at *9.

       Many of the cases defendant cites in support of its argument that the “overwhelming

majority of cases” in this district discount the USAO Laffey Matrix by 25% rely on the mistaken

premise that the USAO Laffey Matrix is solely limited to complex federal litigation. Def.’s Opp.

at 13–14, citing James v. District of Columbia, 302 F. Supp. 3d 213, 221 (D.D.C. 2018) (holding

that the USAO Laffey Matrix was intended to apply to complex federal litigation alone); Lee v.

District of Columbia, 298 F. Supp. 3d 4, 13 (D.D.C. 2018) (holding that “absent a showing that

IDEA litigation is complex” the application of the USAO Matrix is unjustified). Moreover, it is

the Court’s view that IDEA cases can be complex, particularly when they involve multiple fact

witnesses and experts, and require an understanding and presentation of complex diagnosis and

multi-disciplinary plans of action, as was the case here. See Hearing Officer Determination at 32.

However, plaintiffs do not base their fee request on such a finding, and the Court need not make a

such a determination since it finds that plaintiffs’ evidence, including the incorporated affidavits

of other IDEA practitioners, independently demonstrate that the prevailing rate in the community

approximates the full USAO Matrix rates. See Eley, 793 F.3d at 105 (Kavanaugh, J., concurring)

(expressing view that USAO Laffey Matrix rates are “appropriate for IDEA cases”).

       This ruling is consistent with the Supreme Court’s instruction that a “reasonable fee”

should be “adequate to attract competent counsel, but . . . not produce a windfall to attorneys.”

Blum v. Stenson, 465 U.S. 886, 897 (1984) (citation omitted); see also Reed, 843 F.3d at 529 (Tatel,

J., concurring), quoting Forest Grove School District v. T.A., 557 U.S. 230, 239 (2009) (“Deeming

IDEA litigation eligible for Laffey rates would comport with the Supreme Court’s instruction that

a reasonable fee is one ‘adequate to attract competent counsel,’ thereby advancing Congress’s goal

                                                 9
that ‘all children with disabilities’ receive a free appropriate public education ‘designed to meet

their unique needs.’”) (citation omitted). As plaintiffs note, other courts in this district have held

that the rate the District proposes may be insufficient to attract competent counsel, and thus,

unreasonable. Pls.’ Mem. at 8; Pls.’ Reply at 3–4. After reviewing the affidavits of several

practitioners, one court found evidence of “real hardship among IDEA practitioners, and a

curtailing of their practices, not because of an insufficient number of would-be plaintiffs seeking

vindication of their children’s IDEA rights, but because IDEA attorneys cannot afford to accept as

clients those potential IDEA plaintiffs unable to afford to pay fees or to bring their cases.” Jones,

2019 WL 652349, at *13. That same opinion quoted a practitioner who averred that, “[t]he reasons

I have found it impossible to sustain a practice for indigent parents and students by relying on the

‘fee-shifting’ provision of the IDEA include . . . some judges regularly awarding hourly rates at

75% of the rates in the USAO fees matrix . . . and the general inconsistency and insecurity of

income earned through fee litigation.” Id. Similarly, another court in this district, quoted a

practitioner who stated that, “‘it is impossible to maintain [an IDEA] practice’ where judges award

75%-of-standard-Laffey rates.” Copeland, 208 F. Supp. 3d at 257.

       This Court is particularly mindful of these concerns given the key role courts play in

determining the “prevailing market rate” under fee-shifting civil rights statutes such as the IDEA.

IDEA litigation in this jurisdiction is primarily undertaken on a contingency basis, and paying

clients are rare. Merrick, 134 F. Supp. 3d at 340 n.7; Jones, 2019 WL 652349, at *11 (referencing

affidavits indicating that most IDEA litigation is on behalf of clients who cannot afford legal

services). Were the Court to reflexively reduce attorneys’ hourly rates by 25% as the District

requests, it runs the risk of thwarting the very purpose of the IDEA’s fee-shifting provision – to

expand access to legal services and promote enforcement of the statute. Accordingly, the Court

                                                 10
will award the attorneys’ full rates in this case, which it notes, fall slightly below the full USAO

Laffey Matrix rates.

II.    Hours Reasonably Expended and Reduction for Limited Success

       Plaintiffs have the burden of demonstrating that the number of hours expended on

particular tasks by their attorneys were reasonable. Nat’l Ass’n of Concerned Veterans, 675 F.2d

at 1327. Attorneys must “maintain contemporaneous, complete and standardized time records

which accurately reflect the work done by each attorney.” Id. “Where the documentation of hours

is inadequate, the district court may reduce the award accordingly.” Hensley, 461 U.S. at 433.

Moreover, “[c]ounsel for the prevailing party should make a good faith effort to exclude from a

fee request hours that are excessive, redundant, or otherwise unnecessary.” Id. at 434.

       Plaintiffs have submitted time records describing the hours expended by each attorney and

paralegal for the tasks performed in the case. See Time Records. Their lead attorney, Kiran

Hassan, avers that that those documents are accurate and contemporaneously recorded. Hassan

Decl. ¶ 6. Defendant does not challenge the accuracy of the Time Records. See generally Def.’s

Opp. Nor does it challenge any particular task as excessive. Id. Instead, it argues that since

plaintiffs “did not obtain the full measure of the relief they requested,” Def.’s Opp. at 23, the Court

should reduce the fee award by at least 50%. Id. at 25. Plaintiffs acknowledge that they partially

prevailed, but they argue, that the Court should reduce the fee award by no more than 10%. Pls.’

Reply at 5–7.




                                                  11
        Courts may reduce attorneys’ fees based on the degree of success achieved in litigation.

Hensley, 461 U.S. at 433. 5 In Hensley, the Supreme Court stated that “[t]here is no precise rule or

formula for making these determinations.” Id. at 436. While it may seem logical to deduct a fee

award based on the number of unsuccessful claims, the Court held that a “claim-by-claim”

approach is not possible when claims are interrelated by a “common core of facts” or overlapping

legal theories, as is the case here. Id. at 435. Instead, district courts should assess cases holistically,

and “focus on the significance of the overall relief obtained by the plaintiff in relation to the hours

reasonably expended on the litigation.” Id. Therefore, when a plaintiff “obtains excellent results,”

a “fee award should not be reduced simply because the plaintiff failed to prevail on every

contention raised in the lawsuit,” which may include alternative legal arguments. Id. That said, if

“a plaintiff has achieved only partial or limited success, the product of hours reasonably expended

on the litigation as a whole times a reasonable hourly rate may be an excessive amount,” even

when the claims are “interrelated, nonfrivolous, and raised in good faith.” Id. at 436. Ultimately,

“[t]he result is what matters.” Id. at 435.

        Applying these principles to the present case, the Court finds that plaintiffs’ award should

be reduced by 27.5% because they obtained substantial but partial success. In their administrative

complaint, plaintiffs expressed concern that J.J. was failing all of his academic courses due to a

lack of specialized instruction. Admin. Compl. at 9–10. Plaintiffs brought three claims against

defendant alleging: (1) a failure to comprehensively evaluate the student by not conducting four

specific evaluations; (2) a failure to develop an appropriate Individualized Education Programs or




5         See also Brown v. District of Columbia, 80 F. Supp. 3d 90, 98 (D.D.C. 2015) (observing
that it is “within a court’s discretion to reduce the overall fee award to reflect that degree of success,
regardless of whether the total number of hours expended was reasonable”).

                                                    12
placement of services; and (3) a failure to allow Ms. Wright to participate in an eligibility meeting

for her son. Hearing Officer Determination at 32–33. Plaintiffs sought the following forms of

relief:

                 •   A finding that the student had been denied a Free Appropriate Public
                     Education

                 •   An order directing DCPS to develop Individualized Education Programs
                     with appropriate educational goals and services to include specialized
                     instruction

                 •   An order directing DCPS to fund independent evaluations, including a
                     (1) neuropsychological evaluation, (2) an occupational therapy
                     evaluation, (3) an assessment to confirm or rule out ADHD, (4) and an
                     assessment to address attendance and tardiness

                 •   An order directing DCPS to fund reasonable compensatory education

 Id. at 33–34.

          Based on the evidence introduced in the administrative proceeding, the Hearing Officer

found that the school violated the IDEA by not conducting a timely functional behavioral

assessment to address the student’s attendance issues, but it found no violations stemming from

defendant’s failure to conduct the other evaluations. Hearing Officer Determination at 43–46. The

Hearing Officer also found that defendant waited too long to provide the student with sufficient

specialized instruction and an adequate placement, given the clear signs of his academic decline.

Id. at 47–48, 50. Finally, the Hearing Officer ruled in favor of plaintiffs, finding that defendant

violated the IDEA when it held the student’s eligibility meeting at a time his mother could not

attend. Id. at 50. Accordingly, the Hearing Officer entered an order directing defendant to pay for

“(a) 150 hours of academic tutoring, and (b) 30 hours of counseling from independent providers,”

in order “to put [the] [s]tudent in the place [the] [s]tudent should have been, but for the denials of




                                                 13
FAPE.” Id. at 57. Thus, plaintiffs obtained the most significant relief they sought: funds for

substantial specialized services to assist the student in reaching his educational goals.

       Defendant insists that plaintiffs “did not even come close to obtaining the full measure of

the relief requested” because the Hearing Officer declined to order the school to conduct three out

of the four evaluations plaintiffs sought. Def.’s Opp. at 25. That is an overstatement. While those

evaluations were part of the relief sought, they were secondary to plaintiff’s demand for a

compensatory education. Throughout the administrative complaint, plaintiffs expressed concern

that J.J. had fallen behind in school, so the substantial compensatory education award goes a long

way in addressing their primary concern. See generally Admin. Compl. As noted earlier, the

Court is required to evaluate the “significance of the overall relief obtained,” rather than apply a

“mathematical approach” that compares the total number of issues in the case with those actually

prevailed upon. Hensley, 461 U.S. at 435 n.11. Because plaintiffs’ degree of success was high

but not absolute, the Court will reduce the overall fee award by 27.5%.

III.   Costs

       Finally, plaintiffs seek to recover the costs of retaining two experts who testified at the

administrative hearing, Dr. Ashley Elliot and Ms. Natasha Christie. Pls.’ Mem. at 9. Dr. Elliot

billed 39.16 hours at $263.00 per hour, amounting to $10,299.08. Time Records at 72. Christie

charged $340.00 for her services. 6 In Arlington Central School District Board of Education v.

Murphy, the Supreme Court held that “the terms of the IDEA overwhelmingly support the

conclusion that prevailing parents may not recover the costs of experts or consultants.” 548 U.S.



6       In their fee petition, plaintiffs do not specify the amount Christie charged. Pls.’ Mem. at
10. Defendant suggests that her services correspond to a line item in the billing records titled
“Invoice from Infinite Potential.” See Time Records at 71. Plaintiffs do no deny this claim in their
reply so the Court will treat it as such.

                                                 14
291, 300 (2006). However, under District of Columbia Law, a Court “may award reasonable

expert witness fees as part of the costs to a prevailing party,” in IDEA cases. D.C. Code § 38-

2571.03(7)(A). The award may not exceed $6,000.00. Id. § 38-2571.03(7)(B). A prevailing

parent bears the burden of establishing that the experts’ rates are reasonable and “based on rates

prevailing in the community in which the action or proceeding arose for the kind and quality of

services furnished.” Id.

        Plaintiffs provide no supporting documentation to establish the reasonableness of expert

Christie’s $340.00 charge. As to Dr. Elliot, plaintiffs supply her resume but provide no further

supporting documentation to establish that her rates “are based on the rates prevailing in the

community” for other experts providing similar services in similar cases. See D.C. Code § 38-

2571.03(7)(B); Ex. 7 to Pls.’ Mot. [Dkt. # 8-2] (“Elliot Resume”). Instead, plaintiffs rely on a

single case to argue that Dr. Elliot’s rates are in line with other “experts in psychology” in the

District of Columbia. Pls.’ Mem. at 10, citing Pryor v. District of Columbia, 18-cv-920, 2018 WL

4782322, (D.D.C. Sept. 18, 2018), R. & R. adopted, 18-cv-920, 2018 WL 4778928 (D.D.C. Oct.

3, 2018) (Bates, J.). But in Pryor the experts charged an hourly rate of $170.00 and $195.00,

significantly less that Dr. Elliot’s $263 hourly rate, and the plaintiff supplied the court with

declarations from each expert “reciting the precise fees . . . received from fee-paying clients.”

Pryor, 2018 WL 4782322, at *10. Based on those declarations, the court found that the experts

had “charged and been paid their rates for several years and ha[d] been called upon as an expert in

a number of due process hearings in the District of Columbia,” and this evidence “show[ed] that

[p]laintiff’s expert’s rates reflect[ed] what the market will bear – that is, the prevailing rate – for

the services of the kind and quality they offer.” Id. No such evidence has been submitted by

plaintiffs here.

                                                  15
       Based on this thin record, the Court finds that plaintiffs have failed to meet their burden to

establish the “rates prevailing in the community” for their experts and it will deny plaintiffs’

request for expert costs without prejudice. See Burks v. District of Columbia, No. 118CV2726,

2019 WL 2189488, at *8 (D.D.C. Apr. 16, 2019), R. & R. adopted, No. 1:18-cv-02726, 2019 WL

2185371 (D.D.C. May 1, 2019) (recommending denial of award for expert fees because the

plaintiff similarly failed to provide any evidence concerning “rates prevailing in the community”

and merely produced experts’ resumes and relied on a citation to Pryor). Accordingly, the Court

denies the fee for experts without prejudice to reconsideration based on an additional submission.

       Defendant did not oppose the remaining costs listed in the billing invoice which amount to

$461.14. See generally Def.’s Opp.; Time Records at 70–71.

IV.    Calculation of Fee Award

       Plaintiffs will be awarded the following attorneys’ fees for work on the IDEA

administrative proceeding:

           •   Kiran Hassan, Attorney: 174.92 hours at $517.00 = $90,433.64
           •   Robert Jones, Attorney: 3.70 hours at $397.00 = $1,468.90
           •   Ebony Johnson, Attorney: .68 hours at $323.00 = $219.64
           •   Coreen Williams, Law Clerk: 2.67 hours at $156.00 = $416.52
           •   Kelly Escamilla, Paralegal: 1.50 hours at $156.00 = $234.00
           •   Lucy Hernandez, Paralegal: 24.68 hours at $156.00 = $3,850.08

       This amounts to $ 96,622.78 in attorneys’ fees. However, the Court will reduce that

amount by 27.5% to account for plaintiffs’ partial success. Therefore, the final amount of

attorneys’ fees is $70,051.52. The Court will also grant $461.14 in costs.




                                                16
                                         CONCLUSION

       For the foregoing reasons, the Court will grant in part plaintiffs’ motion for attorneys’ fees,

and it will award $70,051.52 in attorneys’ fees for the underlying administrative proceeding, and

$461.14 in costs. Judgment will be entered for plaintiffs in the amount of $70,512.66 in attorneys’

fees and costs.

       A separate order will issue.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: September 28, 2019




                                                 17